Case 18-15137-amc            Doc 55-1      Filed 11/14/19 Entered 11/14/19 11:26:34                        Desc
                                         Exhibit Page 1 of 2




                                                                                     1581 Main Street, Suite 200
                                                                                     The Shops at Valley Square
                                                                                          Warrington, PA 18976
                                                                                      Telephone: (215) 572-8111
                                               LAW OFFICES                            Facsimile: (215) 572-5025
                                      Stern & Eisenberg
                                          www.sterneisenberg.com


  Via U.S. Regular Mail

  Jacqueline White
  6107 Cobb Creek Pkwy
  Philadelphia, PA 19143

                    RE: Carisbrook Asset Holding Trust v. Jacqueline White
                    BK: 18-15137-amc
  Dear Jacqueline White:

           I, Daniel P. Jones, Esquire, attorney for Carisbrook Asset Holding Trust, write to advise you that
  you are in default of the Court Order/Stipulation entered on December 26, 2018. Pursuant to Section # 10
  of the entered Stipulation/Court Order, if Debtor(s) fails to make any of the payments, Carisbrook Asset
  Holding Trust, shall notify the Debtor and Debtor’s attorney of the default.

          Please be advised that you have not made the following payments:

           Regular Payments: 09/01/2019-10/01/2019@ $725.16 (2 months)…….....…$1,450.32
           Attorney’s Fees/Costs: ………………………………………………..….......$75.00
           Suspense Balance: ………………………………………………………..….($0.00)
           Total amount due…………………………………….…………………........$1,525.32

            In accordance with the said stipulation, if the above payments are not cured within ten days (10
  days) from the date of this notice, we will certify default in accordance with the terms of the approved
  stipulation and obtain relief. Any additional payments that become due during the time provided under
  this notice (or any objection thereto) also need to be paid in order to cure this default.




                       EXHIBIT A
     Case 18-15137-amc             Doc 55-1      Filed 11/14/19 Entered 11/14/19 11:26:34       Desc
                                               Exhibit Page 2 of 2



                 Should you have any questions, please contact your attorney.

                                                                      Sincerely,

                                                                      STERN & EISENBERG, PC

                                                             By: /s/ Daniel P. Jones, Esq.
                                                             Daniel P. Jones, Esq.,
                                                             1581 Main Street, Suite 200
                                                             The Shops at Valley Square
                                                             Warrington, PA 18976
                                                             Phone: (215) 572-8111
                                                             Fax: (215) 572-5025
                                                             Bar Number: 321876
Date: October 25, 2019                                       Email: djones@sterneisenberg.com


cc: Brad J. Sadek, Esquire, 1315 Walnut Street, Suite 502, Philadelphia, PA 19107
     (Counsel for Debtor)
cc: William C. Miller, Esq., P.O. Box 1229, Philadelphia, PA 19105
    (Chapter 13 Trustee)
